DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 12/22/2020.
Claims 1, 7, 13-14, and 17 have been amended.
No claims have been cancelled.
No new claims have been added.
Claims 1-19 remain pending in the application.
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. 	Regarding claims 1 and 7, Applicant argues that the claims have been amended to overcome the previous 35 U.S.C. 112(b) rejection.	The Examiner respectfully disagrees. The Examiner would like to note that Applicant has amended the claim language previously indicated as indefinite to recite “wherein each symbol of the multiple symbols is mapped to a part Regarding claims 1 and 7, Applicant argues that Frenne does not teach or suggest that for the PSS or the SSS that “comprises multiple symbols in the time domain,” “each symbol of the multiple symbols is mapped to a part of the corresponding PSS or SSS comprising the multiple symbols” and “each symbol of the multiple symbols does not repeat any of the other symbols of the multiple symbols.” 	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. With regard to the argued limitation that “the PSS or the SSS ‘comprises multiple symbols in the time domain,’” Frenne teaches that the primary and secondary synchronization signals may be configured and transmitted in different OFDM symbols (Frenne; Figs. 3-7; [0019], [0071]-[0072], [0082]-[0084]). As can be seen for instance in Figs. 3-7, groups of primary and secondary synchronization signals may have several different configurations over multiple symbols (Frenne; Figs. 3-7; [0019], [0071]-[0072], [0082]-[0084]). As can be seen in Figs. 3-7, each PSS and each SSS in each group of synchronization signals occupies at least one symbol (Frenne; Figs. 3-7; [0019], [0071]-[0072], [0082]-[0084]). The PSS and the SSS in each group of synchronization signals may thus be reasonably interpreted as occupying one or more symbols in the time domain. Frenne may thus be reasonably interpreted as teaching “wherein each of the PSS and the SSS in each group of synchronization signals occupies at least one symbol in time domain.” Frenne further teaches that there may be a periodicity in the transmission of the same PSS/SSS/PBCH using the same beam state (Frenne; Figs. 3-7; [0071]-[0072], [0082]-[0084], [0092]). The same signal transmitted using the same beam state may be broadly reasonably interpreted as the same synchronization signal (Frenne; Figs. 3-7; [0071]-[0072], [0082]-[0084], [0092]). The same group of PSS/SSS signals transmitted using the same beam state periodically over time may thus be broadly reasonably interpreted as being transmitted over multiple symbols over the course of time and thus as each occupying multiple symbols. Frenne may thus be broadly reasonably interpreted as teaching “wherein at least one of the PSS or the SSS in each group of synchronization signals comprises multiple symbols in the time domain.” 	With regard to the argued limitation that “each symbol of the multiple symbols is mapped to a part of the corresponding PSS or SSS comprising the multiple symbols,” the Examiner would like to note that almost identical language was previously rejected under 35 U.S.C. 112(b) for indefiniteness and Applicant does not appear to have provided any explanation regarding how such language as amended is no longer indefinite. As is also discussed in the 35 U.S.C. 112(b) rejections below, this claim language is confusing for several reasons. For instance, symbols are a time domain resource, whereas signals such as a PSS and SSS are mapped to time/frequency resources. It is therefore unclear how a time domain resource may be mapped to a signal, which is what the claim language “wherein each symbol of the multiple symbols is mapped to a part of the corresponding PSS or SSS comprising the multiple symbols” appears to require. Additionally, such recited mapping of symbols appears somewhat circular in that each of such symbols is recited as being mapped to a corresponding signal that comprises the multiple symbols. Mapping symbols to a signal was already unclear, and such a mapping symbols to a signal comprising those symbols further compounds this problem. Claims 1, 7, 13, and 17 are thus indefinite. Because such claim language does not appear to have any clear meaning, the Examiner will interpret such claim language as simply requiring that at least one of the PSS and the SSS in each group of synchronization signals comprises multiple symbols in the time domain for the purpose of this examination. As was discussed above with regard to the previous limitation, Frenne may be reasonably interpreted as teaching “wherein at least one of the PSS or the SSS in each group of synchronization signals comprises multiple symbols in the time domain” and may thus also be reasonably interpreted as teaching the unclear language “wherein each symbol of the multiple symbols is mapped to a part of the corresponding PSS or SSS comprising the multiple symbols.”	With regard to the argued limitation that “each symbol of the multiple symbols does not repeat any of the other symbols of the multiple symbols,” the Examiner would like to note that Applicant’s specification appears to lack support for such claim language. As is also discussed further in the 35 U.S.C. 112(a) rejection below, every single use of some form of the word “repeat” in Applicant’s specification appears to state that signals are repeated in the time domain, which appears to be the opposite of not repeating something. For instance, paragraph [0062] of Applicant’s specification states that “each short sequence occupies one of multiple symbols occupied by the PSS or the SSS and is repeated in time domain.” Paragraphs [0077], [0080], [0083], [0089], [0092], and [0095] are the only other paragraphs using forms of the word “repeat,” and every one of such paragraphs similarly states that each short sequence is repeated in the time domain. The Examiner would also like to note that such language regarding repeating signals in the time domain appears to be similar to what Applicant argues that Frenne teaches (see for instances pages 6-8 of Applicant’s arguments filed 12/22/2020). The claims thus contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As is also discussed further in the 35 U.S.C. 112(b) rejections below, this claim language is also confusing because symbols are a unit of time (which is also discussed for instance in at least paragraphs [0009]-[0012] of Applicant’s specification), and it is therefore unclear what Applicant intends by stating that a unit of time does not repeat any other units of time. A person having ordinary skill in the art would understand that a moment in time by nature would not repeat. As was also noted with regard to the 35 U.S.C. 112(a) rejection, Applicant’s specification does not appear to provide any guidance regarding how to interpret this claim language. Symbols are commonly numbered based on their position within a subframe (for instance 14 symbols within a subframe), so it is unclear if perhaps Applicant intends such claim language to require that if a signal is transmitted for instance during symbol “1” of a subframe, then another signal cannot be transmitted during symbol “1” of another subframe. Applicant’s arguments (see for instance pages 6-8) appear to argue that Frenne does not teach such claim language because Frenne teaches repeatedly transmitting the same first synchronization signal in N OFDM symbols. It therefore appears that Applicant intends for such claim language to prohibit repeating a signal during later symbols if that signal was transmitted during a previous symbol, but such a requirement is different from the amended claim language (and the portions of Applicant’s specification regarding repeat transmissions appear to contradict such an interpretation). Claims 1, 7, 13, and 17 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claims as simply requiring that a moment in time (i.e., a symbol) does not repeat a previous moment in time (i.e., any of the other symbols). As was discussed above with regard to the previous limitations, Frenne may be reasonably interpreted as teaching “wherein at least one of the PSS or the SSS in each group of synchronization signals comprises multiple symbols in the time domain.” Each of such symbols representing moments in time may also be broadly reasonably interpreted as not repeating in the future after such moments in time have occurred. Frenne may thus also be broadly reasonably interpreted as teaching “each symbol of the multiple symbols does not repeat any of the other symbols of the multiple symbols.”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Regarding claims 1, 7, 13, and 17, the claims have been amended to recite “each symbol of the multiple symbols does not repeat any of the other symbols of the multiple symbols.” However, Applicant’s specification does not appear to provide any support for such language. The Examiner would also like to note that Applicant does not appear to have specified where such support exists in Applicant’s specification. Every single use of some form of the word “repeat” in Applicant’s specification appears to state that signals are repeated in the time domain, which is different from not repeating symbols. For instance, paragraph [0062] of Applicant’s specification states that “each short sequence occupies one of multiple symbols occupied by the PSS or the SSS and is repeated in time domain.” Paragraph [0077] states “each short sequence is mapped to one symbol and repeated in time domain.” Paragraphs [0080], [0083], [0089], [0092], and [0095] are the only other paragraphs using forms of the word “repeat,” and every one of such paragraphs similarly states that each short sequence is repeated in the time domain. The Examiner would also like to note that such language regarding repeating signals in the time domain appears to be similar to what Applicant argues that Frenne teaches (see for instances pages 6-8 of Applicant’s arguments filed 12/22/2020). The claims thus contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With regard to the Examiner’s interpretation of this claim language for the purpose of this examination, please see the 35 U.S.C. 112(b) rejection below discussing such an interpretation. 	Regarding claims 2-6, 8-12, 14-16, and 18-19, the claims are rejected because they depend from rejected independent claims 1, 7, 13, and 17 respectively.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 1, 7, 13, and 17, the claims have been amended to recite “each symbol of the multiple symbols does not repeat any of the other symbols of the multiple symbols.” This claim language is confusing because symbols are a unit of time (which is also discussed for instance in at least paragraphs [0009]-[0012] of Applicant’s specification), and it is therefore unclear what Applicant intends by stating that a unit of time does not repeat any other units of time. A person having ordinary skill in the art would understand that a moment in time by nature would not repeat. As was also noted in the 35 U.S.C. 112(a) rejection above, Applicant’s specification does not appear to provide any guidance regarding how to interpret this claim language. Symbols are commonly numbered based on their position within a subframe (for instance 14 symbols within a subframe), so it is unclear if perhaps Applicant intends such claim language to require that if a signal is transmitted for instance during symbol “1” of a subframe, then another signal cannot be transmitted during symbol “1” of another subframe. Applicant’s arguments filed 12/22/2020 (see for instance pages 6-8) appear to argue that Frenne does not teach such claim language because Frenne teaches repeatedly transmitting the same first synchronization signal in N OFDM symbols. It therefore appears that Applicant intends for such claim language to prohibit repeating a signal during later symbols if that signal was transmitted during a previous symbol, but such a requirement is different from the amended claim language. As was also discussed in the 35 U.S.C. 112(a) rejection above, Applicant’s specification also appears to contradict such a requirement because the only discussion of repeating transmissions is with regard to repeating transmissions during symbols in the time domain (see paragraphs [0062], [0077], [0080], [0083], [0089], [0092], and [0095] of Applicant’s specification). Claims 1, 7, 13, and 17 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claims as simply requiring that a moment in time (i.e., a symbol) does not repeat a previous moment in time (i.e., any of the other symbols).	Regarding claims 1, 7, 13, and 17, the claims have been amended to recite “wherein each symbol of the multiple symbols is mapped to a part of the corresponding PSS or SSS comprising the multiple symbols.” This claim language is confusing for several reasons. For instance, symbols are a time domain resource, whereas signals such as a PSS and SSS are mapped to time/frequency resources. It is therefore unclear how a time domain resource may be mapped to a signal, which is what the claim language “wherein each symbol of the multiple symbols is mapped to a part of the corresponding PSS or SSS comprising the multiple symbols” appears to require. Additionally, such recited mapping of symbols appears somewhat circular in that each of such symbols is recited as being mapped to a corresponding signal that comprises the multiple symbols. Mapping symbols to a signal was already unclear, and such a mapping symbols to a signal comprising those symbols further compounds this problem. Claims 1, 7, 13, and 17 are thus indefinite. Because such claim language does not appear to have any clear meaning, the Examiner will interpret such claim language as simply requiring that at least one of the PSS and the SSS in each group of synchronization signals comprises multiple symbols in the time domain for the purpose of this examination.	Regarding claims 2-6, 8-12, 14-16, and 18-19, the claims are rejected because they depend from rejected independent claims 1, 7, 13, and 17 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. (US 2016/0308637, Frenne hereinafter) in view of 3GPP TR 25.814 V7.1.0 (2006-09), 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Physical layer aspects for evolved Universal Terrestrial Radio Access (UTRA)(Release 7) (Provided by Applicant, 3GPP hereinafter).	Regarding claims 1 and 7, Frenne teaches a synchronization signal transmitting method and a base station (Network node; Frenne; Figs. 1-2 and 13; [0175]), comprising: 	at least one processor (The network node may be comprised of a processing module 1302; Frenne; Figs. 1-2 and 13; [0175]), the at least one processor configured to configure multiple groups of synchronization signals (Primary and secondary synchronization signals (i.e., groups of synchronization signals) may be configured and transmitted. As can be seen for instance in Figs. 3-7, groups of primary and secondary synchronization signals may have several different configurations, and such groups may have different beam states (e.g., B1 through B14 in Fig. 3 and B1 through B7 in Fig. 4). Such pairs of PSS/SSS having different beam states may each be broadly reasonably interpreted as separate groups of synchronization signals; Frenne; Figs. 3-7; [0071]-[0072], [0082]), wherein each group of synchronization signals comprises a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) (The synchronization signal may be comprised of a primary synchronization signal multiplexed with a secondary synchronization signal in the same OFDM symbol. The synchronization signal may thus be reasonably interpreted as a group of synchronization signals that comprises a PSS and an SSS; Frenne; Figs. 3-7; [0071]-[0072]), wherein each of the PSS and the SSS in each group of synchronization signals occupies at least one symbol in time domain (The primary and secondary synchronization signals may be configured and transmitted in different OFDM symbols. As can be seen in Figs. 3-7, each PSS and each SSS in each group of synchronization signals occupies at least one symbol. The PSS and the SSS in each group of synchronization signals may thus be reasonably interpreted as occupying one or more symbols in the time domain; Frenne; Figs. 3-7; [0019], [0071]-[0072], [0082]-[0084]), wherein at least one of the PSS or the SSS in each group of synchronization signals comprises multiple symbols in the time domain (There may be a periodicity in the transmission of the same PSS/SSS/PBCH using the same beam state. The same signal transmitted using the same beam state may be broadly reasonably interpreted as the same synchronization signal. The same group of PSS/SSS signals transmitted using the same beam state periodically over time may thus be broadly reasonably interpreted as being transmitted over multiple symbols over the course of time and thus as each occupying multiple symbols; Frenne; Figs. 3-7; [0071]-[0072], [0082]-[0084], [0092]), wherein each symbol of the multiple symbols is mapped to a part of the corresponding PSS or SSS comprising the multiple symbols (As was also discussed in the 35 U.S.C. 112(b) rejection above, such claim language does not appear to have any clear meaning and is being interpreted as simply reiterating the previous claim language requiring that at least one of the PSS and the SSS in each group of synchronization signals comprises multiple symbols in the time domain. Because at least one PSS and SSS may be reasonably interpreted as comprising multiple symbols, multiple symbols may be reasonably interpreted as being mapped to a part of such a PSS and SSS comprising such symbols; Frenne; Figs. 3-7; [0019], [0071]-[0072], [0082]-[0084], [0092]), and wherein each symbol of the multiple symbols does not repeat any of the others symbols of the multiple symbols (As was also discussed in the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejection above, such claim language does not appear to be supported by Applicant’s specification and is also unclear, and is being interpreted as simply requiring that a moment in time (i.e., a symbol) does not repeat a previous moment in time (i.e., any of the other symbols). As was discussed above with regard to the previous limitations, Frenne may be reasonably interpreted as teaching “wherein at least one of the PSS or the SSS in each group of synchronization signals comprises multiple symbols in the time domain.” Each of such symbols representing moments in time may also be broadly reasonably interpreted as not repeating in the future after such moments in time have occurred. Frenne may thus also be broadly reasonably interpreted as teaching “each symbol of the multiple symbols does not repeat any of the other symbols of the multiple symbols”; Frenne; Figs. 3-7; [0019], [0071]-[0072], [0082]-[0084], [0092]); and 	a transmitter (The network node may be comprised of a sending port 1305, which may be reasonably interpreted as a transmitter; Frenne; Figs. 1-2 and 13; [0179]), the transmitter configured to transmit the multiple groups of synchronization signals (The primary and secondary synchronization signals may be transmitted; Frenne; Figs. 3-7; [0071]-[0072]), wherein each group of synchronization signals is transmitted by using a different beam (As can be seen for instance in at least Figs. 3-4, PSS/SSS groups may have different beam states (e.g., B1 through B14 in Fig. 3 and B1 through B7 in Fig. 4). Such pairs of PSS/SSS having different beam states may each be broadly reasonably interpreted as being transmitted by using a different beam; Frenne; Figs. 3-7; [0071]-[0072], [0082]).	However, Frenne does not specifically disclose signals occupying symbols are mapped to N physical resource blocks (PRBs), wherein N is a positive integer greater than or equal to 1.	3GPP teaches signals occupying symbols are mapped to N physical resource blocks (PRBs), wherein N is a positive integer greater than or equal to 1 (OFDM symbols can be organized into a number of physical resource blocks (PRBs). Data mapped onto OFDM time/frequency symbols may thus be reasonably interpreted as being mapped to N PRBs wherein N is greater than or equal to 1; 3GPP; Section 7.1.1.2.1).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the physical layer mapping teachings as in 3GPP with the signal configuration teachings as in Frenne.  The motivation for doing so would have been to reduce latency, increase data rates, improve system capacity and coverage, and reduce cost by using 3GPP standards (3GPP; Section 4).	Regarding claims 2 and 8, Frenne and 3GPP teach the limitations of claims 1 and 7 respectively.	Frenne further teaches each of the PSS and the SSS in each group of synchronization signals occupies one or more symbols in time domain (The primary and secondary synchronization signals may be configured and transmitted in different OFDM symbols. As can be seen in Figs. 3-7, each PSS and each SSS in each group of synchronization signals occupies at least one symbol. The PSS and the SSS in each group of synchronization signals may thus be reasonably interpreted as occupying one or more symbols in the time domain; Frenne; Figs. 3-7; [0019], [0071]-[0072], [0082]-[0084]), where in time domain, the PSS occupies P1 symbols, the SSS occupies P2 symbols, and P1 and P2 are both positive integers (Both the PSS and the SSS occupy a positive integer of symbols; Frenne; Figs. 3-7; [0071]-[0072]).	3GPP teaches signals occupying symbols are mapped to N physical resource blocks (PRBs) (OFDM symbols can be organized into a number of physical resource blocks (PRBs). Data mapped onto OFDM time/frequency symbols may thus be reasonably interpreted as being mapped to N PRBs wherein N is greater than or equal to 1; 3GPP; Section 7.1.1.2.1).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the physical layer mapping teachings as in 3GPP with the signal configuration teachings as in Frenne.  The motivation for doing so would have been to reduce latency, increase data rates, improve system capacity and coverage, and reduce cost by using 3GPP standards (3GPP; Section 4).	Regarding claims 3 and 9, Frenne and 3GPP teach the limitations of claims 2 and 8 respectively.	Frenne further teaches each group of synchronization signals occupies a same frequency domain resource on different symbols (One way to implement this is for the network node 210 to transmit the SSS multiplexed with the PSS, in the same OFDM symbol; Frenne; Figs. 3-7; [0071]-[0072]).	Regarding claims 4 and 10, Frenne and 3GPP teach the limitations of claims 2 and 8 respectively.	Frenne further teaches each group of synchronization signals occupies different frequency domain resources on different symbols (Another alternative may be to split the SSS in two parts, where each part is on either side of the PSS, to get a symmetric transmission of PSS and SSS with respect to the center frequency. The PSS and the SSS may thus be reasonably interpreted as occupying different frequency domain resources on different symbols; Frenne; Figs. 3-7; [0071]-[0072]).	Regarding claims 5 and 11, Frenne and 3GPP teach the limitations of claims 1 and 7 respectively.	Frenne further teaches the synchronization signals in different groups correspond to different spatial resources (The different beams have different beam states, meaning that parameters such as the azimuth angle, the horizontal angle, the transmit power or the polarization state may be different in each beam. Each group of synchronization signals transmitted in different beams having different beam states may thus be reasonably interpreted as corresponding to different spatial resources in a different beam; Frenne; Figs. 3-7; [0071]-[0072]).	Regarding claims 6 and 12, Frenne and 3GPP teach the limitations of claims 5 and 12 respectively.	Frenne further teaches a first group of synchronization signals is transmitted in a horizontal direction by using a wide beam, and wherein a second group of synchronization signals is transmitted in a vertical direction by using a narrow beam (As can be seen for instance in at least Figs. 3-7, PSS and SSS pairs may be separately transmitted in different beams having different beam state (e.g., beam states B1-B14). Such signals may be broadly reasonably interpreted as at least 14 groups of synchronization signals. The different beams have different beam states, meaning that parameters such as the azimuth angle, the horizontal angle, the transmit power or the polarization state may be different in each beam. Transmission of two or more beams may thus be reasonably interpreted as comprising the transmission of beams having different azimuth angles and different horizontal angles. Such transmissions may be broadly reasonably interpreted as including a wide beam in a horizontal direction (i.e., a beam having a larger azimuth angle is wider than other beams in the horizontal direction) and as including a narrow beam (i.e., a beam having a larger horizontal angle is narrower than other beams in the vertical direction); Frenne; Figs. 3-7; [0071]-[0072]).	Regarding claims 13 and 17, Frenne teaches a synchronization signal receiving method and a User Equipment (Wireless device; Frenne; Figs. 1 and 14; [0182]), comprising: 	a receiver (The wireless device may be comprised of a receiving port 1407, which may be reasonably interpreted as a receiver; Frenne; Figs. 1 and 14; [0210]), the receiver configured to receive multiple groups of synchronization signals from a base station (Primary and secondary synchronization signals (i.e., groups of synchronization signals) may be configured and transmitted by a network node and received by a wireless device. As can be seen for instance in Figs. 3-7, groups of primary and secondary synchronization signals may have several different configurations, and such groups may have different beam states (e.g., B1 through B14 in Fig. 3 and B1 through B7 in Fig. 4). Such pairs of PSS/SSS having different beam states may each be broadly reasonably interpreted as separate groups of synchronization signals; Frenne; Figs. 3-7; [0071]-[0072], [0081]-[0082]), wherein each group of synchronization signals comprises a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) (The synchronization signal may be comprised of a primary synchronization signal multiplexed with a secondary synchronization signal in the same OFDM symbol. The synchronization signal may thus be reasonably interpreted as a group of synchronization signals that comprises a PSS and an SSS; Frenne; Figs. 3-7; [0071]-[0072]), wherein each of the PSS and the SSS in each group of synchronization signals occupies at least one symbol in time domain (There may be a periodicity in the transmission of the same PSS/SSS/PBCH using the same beam state. The same signal transmitted using the same beam state may be broadly reasonably interpreted as the same synchronization signal. The same group of PSS/SSS signals transmitted using the same beam state periodically over time may thus be broadly reasonably interpreted as being transmitted over multiple symbols over the course of time and thus as each occupying at least one symbol; Frenne; Figs. 3-7; [0071]-[0072], [0082]-[0084], [0092]), wherein at least one of the PSS or the SSS in each group of synchronization signals comprises multiple symbols in the time domain (There may be a periodicity in the transmission of the same PSS/SSS/PBCH using the same beam state. The same signal transmitted using the same beam state may be broadly reasonably interpreted as the same synchronization signal. The same group of PSS/SSS signals transmitted using the same beam state periodically over time may thus be broadly reasonably interpreted as being transmitted over multiple symbols over the course of time and thus as each occupying multiple symbols; Frenne; Figs. 3-7; [0071]-[0072], [0082]-[0084], [0092]), wherein each symbol of the multiple symbols is mapped to a part of the corresponding PSS or SSS comprising the multiple symbols (As was also discussed in the 35 U.S.C. 112(b) rejection above, such claim language does not appear to have any clear meaning and is being interpreted as simply reiterating the previous claim language requiring that at least one of the PSS and the SSS in each group of synchronization signals comprises multiple symbols in the time domain. Because at least one PSS and SSS may be reasonably interpreted as comprising multiple symbols, multiple symbols may be reasonably interpreted as being mapped to a part of such a PSS and SSS comprising such symbols; Frenne; Figs. 3-7; [0019], [0071]-[0072], [0082]-[0084], [0092]), and wherein each symbol of the multiple symbols does not repeat any of the others symbols of the multiple symbols (As was also discussed in the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejection above, such claim language does not appear to be supported by Applicant’s specification and is also unclear, and is being interpreted as simply requiring that a moment in time (i.e., a symbol) does not repeat a previous moment in time (i.e., any of the other symbols). As was discussed above with regard to the previous limitations, Frenne may be reasonably interpreted as teaching “wherein at least one of the PSS or the SSS in each group of synchronization signals comprises multiple symbols in the time domain.” Each of such symbols representing moments in time may also be broadly reasonably interpreted as not repeating in the future after such moments in time have occurred. Frenne may thus also be broadly reasonably interpreted as teaching “each symbol of the multiple symbols does not repeat any of the other symbols of the multiple symbols”; Frenne; Figs. 3-7; [0019], [0071]-[0072], [0082]-[0084], [0092]); and 	at least one processor (The wireless device may be comprised of a processing module 1405; Frenne; Figs. 1 and 14; [0208]), the at least one processor configured to complete, according to one group in the multiple groups of synchronization signals, synchronization with a cell in which the base station is located (As can be seen for instance in at least Figs. 9-12, the UE may detect a PSS and an SSS and complete synchronization according to one beam (i.e., one group) of synchronization signals; Frenne; Figs. 9-12; [0130], [0138], [0145]).	However, Frenne does not specifically disclose signals occupying symbols are mapped to N physical resource blocks (PRBs), wherein N is a positive integer greater than or equal to 1.	3GPP teaches signals occupying symbols are mapped to N physical resource blocks (PRBs), wherein N is a positive integer greater than or equal to 1 (OFDM symbols can be organized into a number of physical resource blocks (PRBs). Data mapped onto OFDM time/frequency symbols may thus be reasonably interpreted as being mapped to N PRBs wherein N is greater than or equal to 1; 3GPP; Section 7.1.1.2.1).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the physical layer mapping teachings as in 3GPP with the signal configuration teachings as in Frenne.  The motivation for doing so would have been to reduce latency, increase data rates, improve system capacity and coverage, and reduce cost by using 3GPP standards (3GPP; Section 4).	Regarding claim 14, Frenne and 3GPP teach the limitations of claim 13.	Frenne further teaches the PSS and the SSS in each group of synchronization signals occupy symbols (The PSS and the SSS in each group of synchronization signals may be transmitted over symbols; Frenne; Figs. 3-7; [0071]-[0072], [0082]-[0084], [0092]), wherein in time domain, the PSS occupies P1 symbols, the SSS occupies P2 symbols, and P1 and P2 are both positive integers (Both the PSS and the SSS occupy a positive integer of symbols; Frenne; Figs. 3-7; [0071]-[0072]).	3GPP teaches signals occupying symbols are mapped to N physical resource blocks (PRBs) (OFDM symbols can be organized into a number of physical resource blocks (PRBs). Data mapped onto OFDM time/frequency symbols may thus be reasonably interpreted as being mapped to N PRBs wherein N is greater than or equal to 1; 3GPP; Section 7.1.1.2.1).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the physical layer mapping teachings as in 3GPP with the signal configuration teachings as in Frenne.  The motivation for doing so would have been to reduce latency, increase data rates, improve system capacity and coverage, and reduce cost by using 3GPP standards (3GPP; Section 4).	Regarding claims 15 and 18, Frenne and 3GPP teach the limitations of claims 14 and 17 respectively.	Frenne further teaches each group of synchronization signals occupies a same frequency domain resource on different symbols (One way to implement this is for the network node 210 to transmit the SSS multiplexed with the PSS, in the same OFDM symbol; Frenne; Figs. 3-7; [0071]-[0072]).	Regarding claims 14 and 19, Frenne and 3GPP teach the limitations of claims 14 and 17 respectively.	Frenne further teaches each group of synchronization signals occupies different frequency domain resources on different symbols (Another alternative may be to split the SSS in two parts, where each part is on either side of the PSS, to get a symmetric transmission of PSS and SSS with respect to the center frequency. The PSS and the SSS may thus be reasonably interpreted as occupying different frequency domain resources on different symbols; Frenne; Figs. 3-7; [0071]-[0072]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474